Citation Nr: 1542966	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the claims file.  This claim was remanded for further development in February 2015 and now returns again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further remand is warranted in this case.  Specifically, the Board notes that the Veteran last had a VA examination in this case in February 2011, over 4 years ago.  While the passage of time itself is not necessarily a sufficient basis on which to consider a new examination, the Board finds that recently obtained treatment records suggest a possible worsening of his symptomatology since that exam.  As such, the Board finds that this claim should be remanded in order that the Veteran may be provided with a comprehensive VA examination that more accurately assesses the current level of severity of his service connected PTSD.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any psychiatric disability, from 2015 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing his PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report.  All relevant testing should be undertaken.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




